In this case the proof on behalf of the state is in our opinion sufficient to sustain the verdict of conviction and *Page 75 
establishes that a companion of the appellant, who was jointly indicted with her, actually distributed and delivered to one of the state witnesses and in the presence of the appellant the particular pamphlet of literature mentioned in the indictment and entitled "Consolation," as a "Journal of Fact," and that both the appellant and her companion admitted to an officer, a witness for the state, that they were distributing this literature. This so-called "Journal of Fact" contained, among other articles, an editorial from the Lewiston Daily Sun which charged, among other things, that "what that flag salute rule amounts to is a contemptible, primitive worship," and also that saluting the flag is a "pitiful mockery of education." The pamphlet also contains other language undertaking to create prejudice against, and disloyalty to, the American flag among Protestant people by charging that the salute to the flag "originated in the Catholic schools of France," and that flag saluting in the United States "has covertly been pushed by the Catholic Hierarchy here."
We are of the opinion that what the appellant was found guilty by the jury of doing was in violation of Chapter 178, General Laws of Mississippi 1942, and that this case is governed by the controlling opinion in R.E. Taylor v. State, 194 Miss. 1,11 So.2d 663, and by both the main and concurring opinions in the case of Clem Cummings v. State, 194 Miss. 59, 11 So.2d 683, this day decided.
Affirmed.